Title: To James Madison from Isaac Cox Barnet, 16 March 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


16 March 1803, Antwerp. News was received on 13 Mar. of recent British measures indicating a renewal of war. “This news and the double levy of conscripts gives serious uneasiness to every class of people here and particularly to the foreign Merchants.” Prices of foreign goods “rose immediately, very considerably,” and will probably continue at elevated prices in Batavian ports “for some time.” Cannot say what this market will mean for American products; “few are yet known here and most of the Cargo of the Ship Philadelphia arrived this day is as Samples for trial.”
Adds in an 18 Mar. postscript, “I had a letter last eveng. from my friend Mr. Skipwith dated Paris 14th. inst. he says ’he was not yet recovered from an indisposition which had confined him for the last ten days to his Bed:
“‘I have read attentively the papers you have sent me respecting Mr. Deblois. I cannot discover the shadow of duplicity in your conduct towards him: the President must have been led to believe that Havre was the place of your choice, consequently that it was still in his power to gratify you and please the person destined for Antwerp. It is only to be regretted that he (Mr. D.) should vex either himself or you under a different impression.… War is expected with England. Mr Monroe is daily expected at Bordeaux. Our differences with Spain will most probably be terminated amicably and things go on better than they have done with this Govt.’”
“Should a war ensue I shall have much to regret having given Havre a preference over this place in point of coml. advantages—but I do not find this Climate agre⟨es⟩ well with me—that of Havre tho.’ not the best of France will be less severe than this. My desire is to be fixed, provide for my family and serve my Country well.”
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1). 2 pp. Docketed by Wagner, “12 March 1803.”



   
   William Deblois had apparently been performing as commercial agent at Le Havre in the fall of 1802 before John Mitchell assumed the post of vice-consul. On 11 Nov. 1802 Deblois wrote Fulwar Skipwith complaining of insufficient consular funds to maintain the flood of American seamen who were pouring into Le Havre seeking assistance. He noted that among them was one who had “arrived on foot from Bilbao, via Bordeaux and Paris.” Barnet retained the Le Havre consulate until JM appointed him consul at Paris in 1816 (DNA: RG 59, CD, Havre, vol. 1; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 3:43, 61).



   
   A full transcription of this document has been added to the digital edition.

